Citation Nr: 1131884	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-50 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for arthritis of the back.

2. Entitlement to service connection for arthritis of the left shoulder.

3. Entitlement to service connection for arthritis of the right shoulder.

4. Entitlement to service connection for type II diabetes mellitus.

5. Entitlement to service connection for renal cell carcinoma, claimed as kidney cancer.

6. Entitlement to service connection for colon polyp, claimed as a mass on the colon.

7. Entitlement to a compensable evaluation for bilateral hearing loss.

8. Entitlement to a compensable evaluation of bilateral foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in December 2009, in which he noted he desires a Board hearing to be conducted at his local VA office.  As the appellant's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the appellant for a Travel Board or videoconference Board hearing of his choosing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board or videoconference Board hearing of his choosing.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


